Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 4 and 18 are directed to a method. However, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 recites, in part, a computer-implemented method for receiving, identifying partitioning sending and causing to display information. Particularly, the claimed disclosed “identifying a set of predicates in the formula based on string variables included in the formula, wherein each predicate of the set of predicates is a binary-valued function of at least one string variable contained in the formula;  partitioning a search space associated with the formula into a plurality of sub-formulas, wherein each sub-formula of the plurality of sub-formulas includes the formula under an assumption that a respective predicate of the set of predicates is either true or false” which is abstract idea which is mental process for logic circuit design (Synopsys).
The claim 1 include additional elements “a receiving, by a policy analysis service of a cloud provider network, a request to determine whether a formula is satisfiable, wherein the formula relates to an analysis of one or more policies applicable to one or more computing resources associated with a user of the cloud provider network.  sending, to a satisfiability modulo theories (SMT) solver running on each of a plurality of computing resources, a respective sub-formula of the plurality of sub-formulas; receiving, from the SMT solver running on a computing resource of the plurality of computing resources, an indication that the respective sub-formula analyzed by the SMT solver running on the computing resource is satisfiable; and 
causing display of information indicating that the formula is satisfiable. 
Those additional elements which merely recite generic software running on generic computer components to apply the abstract idea.
Claims 2-3, 5, 6-17, 19-20 are rejected for the same reason as claims 1, 4 and 18 above.
Allowable Subject Matter
Claim1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C.101 or set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195